Title: General Orders, 24 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 24th 1776
Parole Hopkins.Countersign Alfred.


The General having the Credit of this Army, much at heart, and anxious that it should not only behave well, but look well; recommends it to, and does expect that, every Officer from the highest to the lowest, doth exert himself to accomplish those ends; to attain which, the Brigadiers are desired to be attentive to every matter, and thing, relative to their Brigades, & when Orders are not, or cannot be complied with, immediately to report the reason thereof.
From henceforward it is expected, that the Weekly Returns of every Regiment will, before they are brought in to the Commander

in Chief, be examined and certified by the Brigadier, to whose brigade—they respectively belong, who is also to direct his Major of Brigade, to keep a Book, and have them regularly enter’d, always comparing the Return to be made, with the one preceding, and enquiring minutely into the Cause of every Change, or Alteration from the last. The Colonel, or Commanding Officer of every Regiment is to observe the same Conduct with respect to the Returns of his Companies, and keep a Book for the regular entry thereofe—These precautions are taken to prevent the many Blunders and Mistakes, which have heretofore happen’d in making out the Pay Abstracts, all of which, for the future, are to be inspected by the Brigadiers, compared with their books, and certified by them; before a Warrant will be granted—A very strict attention will be expected to this Order, for if these books are called for, and do not correspond with this order, the Officer neglecting will meet with no favour.
The Commanding Officer of each Regiment, may apply for a Warrant for Five-hundred Dollars, to put into the hands of such Officers, as they send into the Country, On the recruiting Service, to buy Arms; these Officers are in an especial manner charged to purchase no Arms, but such as are good, and fit for immediate Use—Kings Musquets, or Guns as near that quality as can be had, should be got, and with Bayonets, if possible—As there is a Committee in each of the Counties, of the Massachusetts-Bay, appointed by the General Court, to purchase Arms for this Army, the Officers are to take care, not to raise the price, by bidding against each other.
Mark Noble of Capt. Noble’s Company in Col. Patterson’s Regiment tried by a late General Court Martial, whereof Col. Phinney was President for “Desertion”—is found guilty & sentenced to receive Fifteen Lashes upon his bare back and mulcted one Month’s pay, to defray the expence of apprehending and bringing the Prisoner to Camp—The General approves the Sentence, and commands the execution of it, at such time and place, as the Colonel of the Regiment shall direct.
